                Case 20-12841-MFW                 Doc 901        Filed 05/12/21         Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                         Case No. 20-12841 (MFW)

                                Debtors.                   (Jointly Administered)


               NOTICE OF SUBMISSION OF COPIES OF PROOFS OF CLAIM

         PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession

(the “Debtors”) have delivered to the Chambers of the Honorable Mary F. Walrath, copies of all

proofs of claim required to be submitted pursuant to section 502(b) of the Bankruptcy Code,

Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1, which are the subject of the First

Omnibus (Non-Substantive) Objection to Claims and Initial Administrative Expense Claims

[Docket No. 874] and the Second Omnibus (Substantive) Objection of the Debtors to Claims and

Initial Administrative Expense Claims [Docket No. 875] (together, the “Omnibus Objections”).

A hearing on the Omnibus Objections is scheduled for May 25, 2021 at 2:00 p.m. (prevailing

Eastern Time).

         PLEASE TAKE FURTHER NOTICE that copies of the claims may be obtained from

the undersigned Debtors’ counsel.

                                            [Signature Page Follows]




1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.
DEL 408277534v1
              Case 20-12841-MFW   Doc 901   Filed 05/12/21   Page 2 of 2

Dated: May 12, 2021                         Respectfully submitted,
       Wilmington, Delaware
                                            GREENBERG TRAURIG, LLP

                                            /s/ Dennis A. Meloro
                                            Dennis A. Meloro (DE Bar No. 4435)
                                            The Nemours Building
                                            1007 North Orange Street, Suite 1200
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 661-7000
                                            Facsimile: (302) 661-7360
                                            Email: melorod@gtlaw.com

                                            - and -

                                            Nancy A. Peterman (admitted pro hac vice)
                                            Eric Howe (admitted pro hac vice)
                                            Nicholas E. Ballen (admitted pro hac vice)
                                            77 West Wacker Dr., Suite 3100
                                            Chicago, Illinois 60601
                                            Telephone: (312) 456-8400
                                            Facsimile: (312) 456-8435
                                            Email: petermann@gtlaw.com
                                                   howee@gtlaw.com
                                                   ballenn@gtlaw.com

                                            Counsel for the Debtors
                                            and Debtors in Possession




DEL 408277534v1
